DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/30/2021 are acknowledged.  Claims 1-2, 4 are amended; claims 18-20 are canceled; claims 1-17 are pending; claims 12-17 are withdrawn; claims 1-11 have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
14146260, from which the instant application is a continuation-in-part (CIP), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the disclosure of 14146260 does not teach, suggest or imply a cell tissue gel wherein the amount of the reactive group of the cross-linking agent is equal to or less than a total amount including the amount of the one or more functional groups and the amount of the moiety; hence, 14146260 does not provide support for independent claim 1 or dependent claims 2-11 and 18-20.  Accordingly, the effective filing date for claims 1-11 and 18-20 is the filing date of the instant application, 10/29/2018.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 4-9 and 11 under 35 U.S.C. § 102(b) over Sung et al., 1999 (cite 20, IDS, 10/29/2018; herein “Sung 1999”) in light of Kale et al., 1990 (cite U, PTO-892, 10/30/2020; herein “Kale”) and Sung et al., 1998 (cite 19, IDS, 10/29/2018; herein “Sung 1998”) as set forth at pp. 6-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-11 under 35 U.S.C. § 102(b) over Chiono (cite 14, IDS, 10/29/2018; herein “Chiono”) in light of Kale, Sung 1998 and Jung et al., 2012 (cite 15, IDS, 10/29/2018) as set forth at pp. 8-11 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Layman et al., 2007 (cite 16, IDS, 10/29/2018; herein “Layman”) in light of Kale et al., 1990 (cite U, PTO-892, 10/30/2020; herein “Kale”) and “Amine-Reactive Crosslinker Chemistry” document (cite A, attached PTO-892).
Layman teaches hydrogel compositions for cellular adhesion of cells, i.e. a cell tissue gel or non-toxic adhesive cell tissue gel, comprising gelatin, i.e. one or more matrix molecules, crosslinked with N-hydroxysuccinimide (NHS, activated with 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC)), i.e. crosslinked with a crosslinking agent, and poly-L-lysine (PLL), i.e. a quenching agent, bound to a reactive group of the cross-linking agent, wherein the PLL (quenching agent) contains a moiety (amine) that is capable of reacting with the reactive group of the cross-linking agent, and the gelatin, i.e. one or more matrix molecules contain one or more functional groups (amines) that are capable of cross-linking with the reactive group, the amount of the reactive group of the crosslinking agent being at least ten fold less than a total amount including the amount of the one or more functional groups and the amount of the moiety (i.e. total 
Layman teaches that the composition comprises 50 mg/ml gelatin, 5 mg/ml PLL and 0.11 – 0.375 mg/ml EDC/NHS (i.e. 1 ml of 100 mg/ml gelatin with 10 mg/ml PLL mixed with 1 ml of 0.22 – 0.75 mg/ml N-hydroxysuccinimide ester (produced by addition of 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide and N-hydroxysuccinimide); p. 2647, “2.2. Synthesis and characterization of ionic gelatin hydrogels”).  
Kale teaches that gelatin (i.e. collagen) comprises 28.6 x 10-5 mole epsilon amino groups per gram (p. 92, right col., ¶2).  Hence, Layman’s composition comprising 50 mg/ml gelatin comprises 0.0143 N functional groups (1 normal (N) is 1 mole functional groups per liter):  50 mg/ml gelatin (1 g/1000 mg)(28.6 x 10-5 molefunctional group / ggelatin)(1000 ml/liter) = 0.0143 N.
PLL would comprise a free amino group (epsilon amino group, i.e. moiety) per each lysine residue.  The molecular weight of lysine is 146.19 g/mol, or equivalently 146.19 mg/mmole.  Hence, Layman’s composition comprising 5 mg/ml PLL comprises 0.0342 N moieties:  5 mg/ml (1 mmolemoiety/146.19 mgPLL)(1000 ml/liter) = 34.2 mN, i.e. 0.0342 N.  Hence, the total amount of functional groups (from matrix compounds) and moieties (from quench compounds) is 0.0143 + 0.0342 = 0.0485 N.
NHS/EDC necessarily comprises two reactive groups per NHS/EDC (in order for the crosslinker to crosslink it must react with two different molecules).  The molecular weight of NHS is 115.09 g/mole, or equivalently 115.09 mg/mmole.  Hence, Layman’s composition in the embodiment comprising 0.11 mg/ml NHS comprises 0.002 N reactive reactive group/115.09 mgNHS)(1000 ml/liter) x 2 (2 reactive groups per crosslinking molecule) = 1.91 mN, i.e. 0.002 N.  Hence, the amount of the reactive group of the crosslinking agent (0.002 N) is over ten fold less than a total amount including the amount of the one or more functional groups and the amount of the moiety (i.e. total amount of amines in the matrix and quench compounds: ~ 0.0485 N and 0.002 is 24.25 less than 0.0485) as claimed in claims 1 and 2.  Hence, the composition of Layman anticipates claims 1 and 2.
NOTE: Regarding the limitation that the composition comprises one or more matrix molecules cross-linked with a cross-linking agent, and a quenching agent bound to a reactive group of the cross-linking agent, the Amine-Reactive Crosslinker Chemistry document is provided as evidence that the EDC/NHS crosslinker has a relatively high rate of hydrolysis of the crosslinker before crosslinking occurs (p. 3 of the pdf), thus Layman’s composition would clearly comprise at least some of the crosslinking agent cross-linked to one or more matrix molecules and at least some crosslinking agent bound to the quenching agent which has hydrolyzed rather than being removed through successful crosslinking, i.e. Layman’s composition comprises one or more matrix molecules cross-linked with a cross-linking agent and a quenching agent bound to a reactive group of the cross-linking agent.
It is noted that the “Amine-Reactive Crosslinker Chemistry” document is not prior art. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. See M.P.E.P. § 2124. In Wilson, the examiner relied on a 
In this case, “Amine-Reactive Crosslinker Chemistry” is cited solely as evidence that EDC/NHS crosslinkers inherently possess the capacity to hydrolyze fairly rapidly in aqueous solutions which would block their ability to complete the crosslinking and be removed from the composition.
Regarding claim 4, the crosslinker in the composition of Layman is an N-hydroxysuccinimide ester anticipating claim 4.
Regarding claim 5, the quench agent in the composition of Layman is poly-L-lysine, a polyamine, anticipating claim 5.
Regarding claims 6 and 7, the matrix molecules in the composition of Layman are gelatin anticipating claims 6 and 7.
Regarding claims 8-9 and 11, the cell tissue gel compositions of Layman are equilibrated with cells and cell culture media for up to 96 hours (pp. 2647-8, “2.3. Cytotoxicity of ionic hydrogels”, “2.4. Cellular adhesion on ionic gelatin-based hydrogels”), thus, they comprise a nutrient which is cell culture medium and cells anticipating claims 8-9 and 11.
.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 8-11 regarding the rejection under 35 U.S.C. § 102(b) over Sung 1999 in light of Kale and Sung 1998, the rejection under 35 U.S.C. § 102(b) over Chiono in light of Kale, Sung 1998 and Jung, the rejection under 35 U.S.C. § 103 over Layman and the rejection under 35 U.S.C. § 103 over Chiono are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-2 and 4-11 under 35 U.S.C. 102(b) over Layman in view of Kale, Applicant argues (p. 7) that “EDC reacts with carboxylic acid groups to form an intermediate, and NHS couples to EDC to form a more stable intermediate. The intermediate is then displaced by nucleophilic attack from primary amino groups, and the primary amine forms an amide bond with the original carboxyl group. An EDC byproduct is released and washed away. In other words, no part of NHS or EDC becomes part of the bond between the cross-linked molecules.”  This is unpersuasive because Layman’s composition comprises one or more matrix molecules cross-linked with a cross-linking agent and a quenching agent bound to a reactive group of the cross-linking agent as evidenced by the document “Amine-Reactive Crosslinker Chemistry”.  The “Amine-Reactive Crosslinker Chemistry” document is provided as evidence that the EDC/NHS crosslinker has a relatively high rate of hydrolysis of the .
Thus, Applicant’s argument is unpersuasive and the rejection is maintained with modification to address the claim amendments and for clarity.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by DiTizio et al., US 2006/0068013 (cite 5, IDS, 10/29/2018; herein “DiTizio”).
DiTizio teaches cell tissue gels (Abst.) comprising 0.5 – 30% collagen or gelatin [0038], up to 10% of biocompatible polymer [0038] wherein the biocompatible polymer can be poly-L-lysine (PLL) [0033], and 0.1 – 2% cross-linking agent [0038] wherein the crosslinking agent can be NHS ester ([0034], [0054-63]) wherein the collagen, biocompatible polymer and crosslinker are assembled in solution and incubated until achieving gelation from crosslinking [0040]; hence, DiTizio anticipates cell tissue gel compositions comprising 20% collagen, 10% PLL and 0.4% NHS ester wherein the collagen and PLL are crosslinked with the crosslinking agent (comprising one or more matrix molecules cross-linked with a cross-linking agent, and a quenching agent bound to a reactive group of the cross-linking agent, wherein the quenching agent contains a moiety that is capable of reacting with the reactive group of the cross-linking agent and 
Specifically, the composition taught by DiTizio comprises the following normalities of functional groups, moieties and reactive groups:
Functional groups of matrix molecules: Evidentiary reference Kale teaches that gelatin (i.e. collagen) comprises 28.6 x 10-5 moles epsilon amino groups per gram (or equivalently 28.6 x 10-5 mmoles per mg; p. 92, right col., ¶2).  Hence, DiTizio’s composition comprising 20% collagen is 200 mg/ml gelatin and comprises 57.2 mN functional groups: 200 mg/ml gelatin (28.6 x 10-5 mmolefunctional group / mggelatin)(1000 ml/liter) = 57.2 mN.
Moieties of quenching agent: Polylysine comprises a free amino group (epsilon amino group, i.e. moiety) per each lysine residue.  The molecular weight of lysine is 146.19 g/mole, or equivalently 146.19 mg/mmole.  Hence, the composition of DiTizio comprising 10% PLL which is 100 mg/ml PLL comprises 684 mN moieties:  100 mg/ml (1 mmolemoiety/146.19 mgPLL)(1000 ml/liter) = 684 mN.  
Hence, the total amount of functional groups (from matrix compounds) and moieties (from quench compounds) in the composition of DiTizio is 57 mN + 684 mN = 741 mN.
reactive group/115.09 mgNHS)(1000 ml/liter) x 2 (2 reactive groups per crosslinking molecule) = 69.5 mN.  
Hence, the amount of the reactive group of the crosslinking agent (69.5 mN) is over ten fold less than a total amount (741 mN) including the amount of the one or more functional groups (57 mN) and the amount of the moiety (684 mN) anticipating claims 1 and 2 and the amount of the reactive group (69.5 mN) is in excess of the amount of the one or more functional groups (57 mN) anticipating claim 3.  Hence, the composition of DiTizio anticipates claims 1-7.
NOTE: Regarding the limitation that the composition comprises one or more matrix molecules cross-linked with a cross-linking agent, and a quenching agent bound to a reactive group of the cross-linking agent, the Amine-Reactive Crosslinker Chemistry document is provided as evidence that the EDC/NHS crosslinker has a relatively high rate of hydrolysis of the crosslinker before crosslinking occurs (p. 3 of the pdf), thus Layman’s composition would clearly comprise at least some of the crosslinking agent cross-linked to one or more matrix molecules and at least some crosslinking agent bound to the quenching agent which has hydrolyzed rather than being removed through successful crosslinking, i.e. Layman’s composition comprises 
It is noted that the “Amine-Reactive Crosslinker Chemistry” document is not prior art. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. See M.P.E.P. § 2124. In Wilson, the examiner relied on a reference published after the filing date of the relevant application as evidence of inherent properties of polyurethane foams, and the CAFC wrote, "The board considered that the publication was properly cited to show a state of fact. After reading the entire publication, so do we. It clearly is a discussion of the properties of polyurethane foam products generally, products made by the processes of the prior art of record in this case .... As evidence of the characteristics of prior art foam products, however, we know of no reason in law why it is not acceptable." 
In this case, “Amine-Reactive Crosslinker Chemistry” is cited solely as evidence that EDC/NHS crosslinkers inherently possess the capacity to hydrolyze fairly rapidly in aqueous solutions which would block their ability to complete the crosslinking and be removed from the composition.
Regarding claim 8, DiTizio teaches that the compositions can comprise glycerol or sorbitol ([0032], [0035]) both nutrients, anticipating claim 8.

Response to Arguments

Thus, Applicant’s argument is unpersuasive and the rejection is maintained with modification to address the claim amendments and for clarity.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-11 and 18-20 under 35 U.S.C. § 103(a) over Layman as set forth at pp. 14-18 of the previous Office Action, is withdrawn due to cancelation of claims 18-20.
The rejection of claims 1-11 and 18-20 under 35 U.S.C. § 103(a) over Chiono as set forth at pp. 18-20 of the previous Office Action, is moot regarding claims 18-20 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651